Citation Nr: 0713718	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-39 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a head injury with 
skull fracture, ruptured left tympanic membrane, hearing 
loss, vertigo, seizure disorder, and deep venous thrombosis.

2.  Entitlement to service connection for bilateral broken 
hips.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from April 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a head injury with 
fractured skull, rupture of the left tympanic membrane, 
hearing loss, vertigo, seizure disorder, and deep venous 
thrombosis; and denied service connection for bilateral 
broken hips.  The veteran requested, but then subsequently 
withdrew his request for, a Travel Board hearing before a 
Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that residuals of a head 
injury, including skull fracture, ruptured left tympanic 
membrane, hearing loss, vertigo, seizure disorder, and deep 
venous thrombosis, are related to military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral broken hips 
are related to military service.


CONCLUSIONS OF LAW

1.  A head injury with skull fracture, ruptured left tympanic 
membrane, hearing loss, vertigo, seizure disorder, and deep 
venous thrombosis, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  Bilateral broken hips were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims, as he was 
sent notice letters in July 2004 and February 2005, in which 
he was informed of VA's duty to assist him in substantiating 
his claims under the VCAA, and the effect of this duty upon 
his claims.  Thus, the Board concludes that the notification 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced by the notice and assistance provided.  

It also appears that all pertinent obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
addition, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claims.  The Board therefore concludes that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  See Mayfield, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since he 
was notified of the Dingess precedent in March 2006; 
moreover, since the claims for service connection are being 
denied herein, no disability ratings or effective dates will 
be assigned.

II.  Factual Background

The available service medical records include the second two 
pages of the veteran's entrance examination in April 1945, 
and his separation examination in May 1946.  The separation 
examination was negative for any report of or finding of a 
head injury, perforated tympanic membrane, hearing loss, 
vertigo, or hip problems.

Service personnel records show that the veteran entered 
active duty in April 1945 and underwent 4 months of infantry 
basic training.  His honorable discharge certificate from the 
Army shows that the "reason and authority for separation" 
were "Dependency Section III AR (Army Regulation) 615-362".  

In an August 2003 letter, the veteran's private physician, 
M.R.D., reported that the veteran "suffered a head injury 
resulting in a fractured skull and rupture of the left 
tympanic membrane" in service, and indicated that "at the 
time, [his] injuries were not recognized for their 
seriousness".  Dr. D claimed that "[s]ubsequently, [the 
veteran] suffered severe hearing loss and recurrent/chronic 
vertigo" and that the vertigo "has resulted in falls with 
subsequent head injuries resulting in a seizure disorder", 
and "inactivity secondary to the seizure disorder, prior to 
gaining medical control of same has resulted in deep venous 
thrombosis on a repeated basis.  Dr. D opined that "[w]ith 
[the veteran's] history, it is felt that his current medical 
problems all stem from the head injury and ear drum injury 
suffered while on active service with the US Army during WW 
II".

Treatment records from Cobre Valley Community Hospital, dated 
from March 1999 through June 2004, show treatment for hip 
fractures in both the left and right hips.  The veteran's 
past medical history was noted to show "head injury 
remotely" and "post-head injury seizure disorder".  

Of record are treatment records from Dr. D, dated from 
January 2000 through May 2004, which show that the veteran 
was noted to have a history of post-traumatic seizure 
disorder and DVT.  

In a September 2003 letter, Dr. J.F.D., a neurologist from 
the Mayo Clinic, indicated that the veteran had been 
evaluated and that he had an extensive history of a partial 
seizure disorder, uncontrolled at this point; a history of 
short term memory loss, progressive by report; and a history 
of blood clots in the legs, possibly related to 
hypercoagulable state.  

Received from the veteran in April 2004 was his Application 
for Compensation and/or Pension, in which he reported having 
a "hearing problem caused by military" in 1945, which he 
claimed was treated by Army doctors at Camp Walters, Texas.  
He also reported having a broken right hip in October 1992, a 
broken left hip in 2003, and a broken right hip in 2004.

Received from the veteran in August 2004 was a statement in 
which he described the incident in service where he was 
knocked unconscious.  He claimed that the day after that, his 
squad was required to jump from a tower into a deep pool of 
water, and that as a result of that his left ear drum was 
perforated.  He enclosed a photograph of the sergeant who was 
responsible for the injury, a photograph of the members of 
his squad, as well as a list of names and addresses for the 
squad members at that time.  He indicated that most squad 
members listed their parents' addresses, and that it was 
doubtful that they would still be the same.

Received from the National Personnel Record Center (NPRC) in 
September 2004 was a response to the RO's request for 
complete service medical records for the veteran.  The NPRC 
indicated that the "record is fire-related.  Original SMRS 
(service medical records) are moldy and brittle and cannot be 
mailed.  Photocopies of these SMRS are being mailed 
instead."

Received from the veteran in September 2004 was a completed 
and signed Authorization and Consent to Release Information 
to VA (VA Form 21-4142) in which he indicated that because of 
his "service related accident in May of 1945, [his] injuries 
are too numerous to list", and that it would "likely be 
impossible to obtain hospitals' and doctors' records dating 
back to 1950".  

In a September 2004 statement (VA Form 21-4138), the veteran 
reported that during a self defense class at Camp Walters in 
May 1945, he was knocked unconscious by a sergeant who was 
the base champion boxer.  The veteran claimed that the 
"seriousness of the injury was recognized as the base doctor 
who examined him stated that in his opinion [the veteran] 
should be medically discharged".  He further claimed that 
the accident resulted in dizziness, loss of balance, and 
occasional seizures which has caused many falls and broken 
bones down through the years".  

In a September 2005 letter, Dr. D wrote to a U.S. Senator 
regarding the veteran and his "head injury with subsequent 
seizure disorder".  Dr. D indicated that the veteran 
suffered a head injury in service, and despite his post-head 
trauma seizure disorder, the veteran worked in ranching for 
decades after service.  Dr. D also indicated that, due to his 
seizure disorder and multiple associated medical and 
orthopedic problems, the veteran had a number of medical and 
orthopedic problems which required care in the ensuing 
decades.  

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A.  Service connection for Head Injury Residuals

The veteran contends that he sustained a head injury during 
basic training in May 1945, when he was knocked unconscious 
during a self defense class.  He contends that as a result of 
his head injury he sustained a skull fracture, ruptured left 
tympanic membrane, hearing loss, vertigo, seizure disorder, 
and deep venous thrombosis.  

Service medical records, which include the entrance and 
separation examinations only, show no report of, or any 
finding of or treatment for, a head injury or related 
residuals such as skull fracture, ruptured left tympanic 
membrane, hearing loss, vertigo, seizure disorder, and deep 
venous thrombosis.  Rather, the veteran's separation 
examination was unremarkable - his neurological diagnosis was 
found to be "normal", his hearing on whispered voice 
testing was 15/15 in each ear, he had no ear abnormalities, 
and his cardiovascular system was found to be "normal".  

With regard to service medical records, the Board notes that 
the veteran's have been characterized as "fire-related" by 
the National Personnel Records Center, and were presumably 
involved in an accidental fire at the NPRC in 1973.  The 
Board recognizes that there is a heightened obligation to 
assist the veteran in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  See O'Hare v. Derwinski, 
1 Vet.App. 365, 367 (1991).  In that regard, however, the 
Board notes that there is no reason to not believe the 
veteran's account of being knocked out during a self defense 
class in basic training.  He is certainly competent to report 
that he was hit by the sergeant and knocked out, and received 
treatment thereafter.  

However, the first post-service evidence related to the 
veteran's claim for service connection for head injury 
residuals was a private treatment record dated in 2000 which 
showed a diagnosis of history of post-traumatic seizure 
disorder and DVT.  The veteran has reported no specific 
treatment for head injury residuals in the years following 
his discharge from service; rather, he indicated in a 
statement that it would "likely be impossible to obtain 
hospitals' and doctors' records dating back to 1950".  In 
support of his claim, the veteran submitted an opinion from 
his private physician (a general practitioner, Dr. D, who 
apparently has treated the veteran for various medical 
problems since at least 1999).  In an August 2003 opinion, 
Dr. D reported that the veteran "suffered a head injury 
resulting in a fractured skull and rupture of the left 
tympanic membrane" in service, and opined that, as a result, 
the veteran subsequently had severe hearing loss and 
recurrent/chronic vertigo which caused him to fall and 
sustain subsequent head injuries which resulted in his 
current seizure disorder.  Dr. D also opined that the 
veteran's inactivity secondary to the seizure disorder 
resulted in deep venous thrombosis.  

The problem with Dr. D's opinion, however, is that, 
notwithstanding the diagnoses of post-traumatic seizure 
disorder and post-head injury seizure disorder in the record, 
the Board must be mindful that a physician's diagnosis which 
is wholly reliant upon the recordation of the history as 
related by the veteran is not probative in a claim.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
unsupported lay history does not become competent medical 
evidence merely because a medical professional relies upon 
it).  Thus, Dr. D's comments, in context, are merely the 
recordation of the history as related by the veteran (many 
years after the described events), and do not represent a 
medical conclusion or opinion by the author.  Id.  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, without a thorough review of the 
record his or her opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  Thus, to the extent that Dr. D's 
clinical records and diagnoses and opinions were based upon a 
finding upon a recitation by the veteran of his own medical 
history, the information is not probative evidence as to 
whether a head injury in service caused a skull fracture and 
tympanic membrane perforation, or whether the head injury in 
service is etiologically related to his current seizure 
disorder, DVT, or hearing loss.  For these reasons, the Board 
does not find the August 2003 opinion by Dr. D to be 
persuasive or probative.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he was knocked unconscious during basic training, 
from his own personal knowledge.  However, he is not 
competent to render a medical opinion on a diagnosis or the 
cause of a medical disorder, and therefore is not competent 
to report he had a head injury which resulted in skull 
fracture or a rupture of the left tympanic membrane, and as a 
result currently has a seizure disorder, DVT, and hearing 
loss.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The Board finds that the competent evidence of record 
preponderates against a finding that the veteran sustained a 
head injury in service which resulted in a skull fracture, 
left tympanic membrane rupture, bilateral hearing loss, 
vertigo, a seizure disorder, and/or DVT.  In reaching this 
decision, the Board has considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. § 3.102, but the evidence is not in approximate 
balance so as to warrant its application.

B.  Service connection for Bilateral Broken Hips

The veteran has essentially claimed that he has broken both 
of his hips due to dizziness, loss of balance, and a seizure 
disorder, which he claims resulted from a head injury in 
service.  

The available service medical records are negative for any 
report of or finding of hip problems.  The first post-service 
report of or treatment for hip problems was in 2000, when the 
veteran was seen to have painful hardware removed from his 
right hip.  Subsequently he was treated for both right and 
left hip fractures.  Thus, there is evidence of a current 
disability in each hip.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  What is missing from the record, however, is 
competent medical evidence showing that the veteran's right 
and/or left hip fracture residuals are related to a disease 
or injury he incurred during his active military service. 

While Dr. D has attributed essentially all of the veteran's 
"current medical problems" to the head injury and ear drum 
injury reportedly sustained in service, as explained above, 
Dr. D's medical opinion is based on the veteran's reported 
history only, and therefore is not considered probative or 
persuasive in this matter.  Most especially since the 
veteran's service separation examination is negative for any 
related complaints or findings.  There is no other competent 
evidence of record.  Consideration has been given to the 
veteran's own assertions that his fractured right and left 
hips are related to service, however, as noted above, the 
veteran is a layperson, and as a layperson he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu, supra.

Based on the lack of clinical evidence that the veteran had 
fractured hips in service or a head injury in service, the 
lack of continuity of symptomatology shown for decades after 
service, the remote onset of fractured hips many years after 
service, and the lack of competent medical evidence of a 
nexus between any current hip problems and service, the Board 
concludes that veteran is not entitled to service connection 
for bilateral broken hips.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
bilateral broken hips must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for a head injury, with skull fracture, 
ruptured left tympanic membrane, hearing loss, vertigo, 
seizure disorder, and deep venous thrombosis, is denied.

Service connection for bilateral broken hips is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


